 

Exhibit 10.11(b)

HORACE MANN SERVICE CORPORATION

EXECUTIVE SEVERANCE PLAN

 

SCHEDULE A PARTICIPANTS

 

NAME OR TITLE   EFFECTIVE DATE OF     PARTICIPATION*         TIER I PARTICIPANTS
  President and CEO   May 16, 2013         TIER II PARTICIPANTS   EVP, Life &
Retirement   March 22, 2012 EVP, Property & Casualty   July 1, 2015         TIER
III PARTICIPANTS   SVP, Field Operations and Distribution   August 13, 2015**
SVP and Controller/Acting CFO   ***

 

*Subject to acceptance within 30 days of effective date of participation.

**On April 13, 2017, the Company announced that Kelly Stacy, head of field
operations, is leaving the Company effective April 21, 2017. Mr. Stacy’s current
responsibilities will be absorbed by existing members of the management team.

***Designates an individual who, as of the Effective Date of Participation, is
covered by a Severance Agreement, as defined in Section 4.3(c)(i) of the Plan.

 

Last updated: February 3, 2017

 



 

 